 


113 HR 3300 RH: FEMA Reauthorization Act of 2013
U.S. House of Representatives
2015-01-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IB
Union Calendar No. 563
113th CONGRESS2d Session
H. R. 3300
[Report No. 113–732, Part I]
IN THE HOUSE OF REPRESENTATIVES

October 22, 2013
Mr. Shuster (for himself, Mr. Rahall, Mr. Barletta, and Mr. Carson of Indiana) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure


January 2, 2015
Reported with an amendment and referred to the Committee on Homeland Security for a period ending not later than January 2, 2015, for consideration of such provisions of the bill and amendment as fall within the jurisdiction of that committee pursuant to clause 1(j) of rule X
Strike out all after the enacting clause and insert the part printed in italic 


January 2, 2015
The Committee on Homeland Security discharged; committed to the Committee of the Whole House on the State of the Union and ordered to be printed
For text of introduced bill, see copy of bill as introduced on October 22, 2013




A BILL
To reauthorize the programs and activities of the Federal Emergency Management Agency.


1.Short titleThis Act may be cited as the FEMA Reauthorization Act of 2013.
IReauthorization of FEMA and Modernization of Integrated Public Alert and Warning System
101.Reauthorization of Federal Emergency Management AgencySection 699 of Public Law 109–295 (6 U.S.C. 811) is amended—
(1)by striking administration and operations each place it appears and inserting management and administration;
(2)in paragraph (2) by striking and;
(3)in paragraph (3) by striking the period at the end and inserting ; and; and
(4)by adding at the end the following:

(4)for fiscal year 2014, $972,145,000;
(5)for fiscal year 2015, $972,145,000; and
(6)for fiscal year 2016, $972,145,000..
102.Integrated public alert and warning system modernization
(a)Short titleThis section may be cited as the Integrated Public Alert and Warning System Modernization Act of 2013.
(b)Integrated public alert and warning system modernization
(1)In generalTo provide timely and effective disaster warnings under this section, the President, acting through the Administrator of the Federal Emergency Management Agency, shall—
(A)modernize the integrated public alert and warning system of the United States (in this section referred to as the public alert and warning system) to ensure that the President under all conditions is able to alert and warn governmental authorities and the civilian population in areas endangered by disasters; and
(B)implement the public alert and warning system.
(2)Implementation requirementsIn carrying out paragraph (1), the Administrator shall, consistent with the recommendations in the final report of the Integrated Public Alert and Warning System Advisory Committee (established under subsection (c))—
(A)establish or adopt, as appropriate, common alerting and warning protocols, standards, terminology, and operating procedures for the public alert and warning system;
(B)include in the public alert and warning system the capability to adapt the distribution and content of communications on the basis of geographic location, risks, or personal user preferences, as appropriate;
(C)include in the public alert and warning system the capability to alert and warn, and provide the equivalent amount of information to individuals with disabilities and individuals with access and functional needs;
(D)ensure that training, tests, and exercises are conducted for the public alert and warning system and that the system is incorporated into other training and exercise programs of the Department of Homeland Security, as appropriate;
(E)establish and integrate into the National Incident Management System a comprehensive and periodic training program to instruct and educate Federal, State, tribal, and local government officials in the use of the Common Alerting Protocol enabled Emergency Alert System;
(F)conduct, at least once every 3 years, periodic nationwide tests of the public alert and warning system; and
(G)ensure that the public alert and warning system is resilient, secure, and can withstand acts of terrorism and other external attacks.
(3)System requirementsThe public alert and warning system shall—
(A)incorporate multiple communications technologies;
(B)be designed to adapt to, and incorporate, future technologies for communicating directly with the public;
(C)to the extent technically feasible, be designed to provide alerts to the largest portion of the affected population, including nonresident visitors and tourists and individuals with disabilities and access and functional needs, and improve the ability of remote areas to receive alerts;
(D)promote local and regional public and private partnerships to enhance community preparedness and response;
(E)provide redundant alert mechanisms if practicable so as to reach the greatest number of people regardless of whether they have access to, or utilize, any specific medium of communication or any particular device; and
(F)include a mechanism to ensure the protection of individual privacy.
(4)Implementation planNot later than 180 days after the date of submission of the report of the Integrated Public Alert and Warning System Advisory Committee, the Administrator shall submit to the Committee on Transportation and Infrastructure and the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate a detailed plan to implement the public alert and warning system. The plan shall include a timeline for implementation, a spending plan, and recommendations for any additional authority that may be necessary to fully implement this subsection.
(5)Maximum fundsThe Administrator may use not more than $12,733,000 of the amount made available pursuant to section 699 of the Post-Katrina Emergency Management Reform Act of 2006 (6 U.S.C. 811) for each of fiscal years 2014, 2015, and 2016 to carry out the provisions of this section.
(c)Integrated public alert and warning system advisory committee
(1)EstablishmentNot later than 90 days after the date of enactment of this Act, the Administrator of the Federal Emergency Management Agency shall establish an advisory committee to be known as the Integrated Public Alert and Warning System Advisory Committee (in this subsection referred to as the Advisory Committee).
(2)MembershipThe Advisory Committee shall be composed of the following members (or their designees) to be appointed by the Administrator as soon as practicable after the date of enactment of this Act:
(A)The Chairman of the Federal Communications Commission.
(B)The Administrator of the National Oceanic and Atmospheric Administration of the Department of Commerce.
(C)The Assistant Secretary for Communications and Information of the Department of Commerce.
(D)The Director of the Office of Disability Integration and Coordination of the Federal Emergency Management Agency.
(E)Representatives of State and local governments, representatives of emergency management agencies, and representatives of emergency response providers, selected from among individuals nominated by national organizations representing governments and personnel.
(F)Representatives from federally recognized Indian tribes and national Indian organizations.
(G)Individuals who have the requisite technical knowledge and expertise to serve on the Advisory Committee, including representatives of—
(i)communications service providers;
(ii)vendors, developers, and manufacturers of systems, facilities, equipment, and capabilities for the provision of communications services;
(iii)third-party service bureaus;
(iv)the broadcasting industry, including commercial and noncommercial radio and television stations;
(v)the commercial mobile radio service industry;
(vi)the cable industry;
(vii)the satellite industry; and
(viii)national organizations representing individuals with disabilities and access and functional needs and national organizations representing the elderly.
(H)Qualified representatives of such other stakeholders and interested and affected parties as the Administrator considers appropriate.
(3)ChairpersonThe Administrator shall serve as the Chairperson of the Advisory Committee.
(4)Meetings
(A)Initial meetingThe initial meeting of the Advisory Committee shall take place not later than 120 days after the date of enactment of this Act.
(B)Other meetingsAfter the initial meeting, the Advisory Committee shall meet, at least annually, at the call of the Chairperson.
(C)Notice; open meetingsMeetings held by the Advisory Committee shall be duly noticed at least 14 days in advance and shall be open to the public.
(D)Interested personsInterested persons shall be permitted to attend, appear before, or file statements with the Advisory Committee, in accordance with subsection (c) of section 552b of title 5, United States Code.
(E)Meeting minutesThe Advisory Committee shall keep detailed minutes of each meeting, which shall contain a record of the persons present, a complete and accurate description of matters discussed and conclusions reached, and copies of all reports received, issued, or approved by the Advisory Committee.
(F)Availability of informationThe records, reports, transcripts, minutes, appendixes, working papers, drafts, studies, agenda, or other documents which were made available to or prepared for or by the Advisory Committee shall be available for public inspection and copying, subject to section 552 of title 5, United States Code, at a single location in the office of FEMA until the Advisory Committee ceases to exist.
(5)Rules
(A)QuorumOne-third of the members of the Advisory Committee shall constitute a quorum for conducting business of the Advisory Committee.
(B)SubcommitteesTo assist the Advisory Committee in carrying out its functions, the Chairperson may establish appropriate subcommittees composed of members of the Advisory Committee and other subject matter experts as the Chairperson considers necessary.
(C)Additional rulesThe Advisory Committee may adopt such other rules as are necessary to carry out its duties.
(6)Consultation with nonmembersThe Advisory Committee and the program offices for the integrated public alert and warning system for the United States shall regularly meet with groups that are not represented on the Advisory Committee to consider new and developing technologies that may be beneficial to the public alert and warning system. Such groups may include—
(A)the Defense Advanced Research Projects Agency;
(B)entities engaged in federally funded research; and
(C)academic institutions engaged in relevant work and research.
(7)RecommendationsThe Advisory Committee shall develop recommendations for an integrated public alert and warning system, including—
(A)recommendations for common alerting and warning protocols, standards, terminology, and operating procedures for the public alert and warning system; and
(B)recommendations to provide for a public alert and warning system that—
(i)has the capability to adapt the distribution and content of communications on the basis of geographic location, risks, or personal user preferences, as appropriate;
(ii)has the capability to alert and warn individuals with disabilities and individuals with limited English proficiency;
(iii)incorporates multiple communications technologies;
(iv)is designed to adapt to, and incorporate, future technologies for communicating directly with the public;
(v)is designed to provide alerts to the largest portion of the affected population feasible, including nonresident visitors and tourists, and improve the ability of remote areas to receive alerts;
(vi)promotes local and regional public and private partnerships to enhance community preparedness and response; 
(vii)provides redundant alert mechanisms if practicable in order to reach the greatest number of people regardless of whether they have access to, or utilize, any specific medium of communication or any particular device; and
(viii)promotes the participation of representatives from traditionally underserved and underrepresented communities, to ensure that alerts and warnings reach such populations.
(8)Initial and annual reportNot later than 1 year after the date of enactment of this Act, the Advisory Committee shall submit to the Administrator, the Committee on Transportation and Infrastructure and the Committee on Homeland Security of the House of Representatives, and the Committee on Homeland Security and Governmental Affairs of the Senate a report containing the recommendations of the Advisory Committee.
(9)Federal advisory committee actNeither the Federal Advisory Committee Act (5 U.S.C. App.) nor any rule, order, or regulation promulgated under that Act shall apply to the Advisory Committee.
(10)TerminationThe Advisory Committee shall terminate not later than 6 years after the date of enactment of this Act.
(d)Limitation on statutory constructionNothing in this section shall be construed to authorize or require FEMA or any other government entity to require any action on the part of the Federal Communications Commission, the Department of Commerce, the Office of Emergency Communications, or any other nongovernment entity nor impact any existing obligations of these entities.
IIStafford Act and Other Programs
201.Reauthorization of urban search and rescue response system
(a)In generalTitle III of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5141 et seq.) is amended by adding at the end the following:

327.National urban search and rescue response system
(a)DefinitionsIn this section, the following definitions apply:
(1)AdministratorThe term Administrator means the Administrator of the Federal Emergency Management Agency.
(2)AgencyThe term Agency means the Federal Emergency Management Agency.
(3)HazardThe term hazard has the meaning given that term by section 602.
(4)Nonemployee system memberThe term nonemployee System member means a System member not employed by a sponsoring agency or participating agency.
(5)Participating agencyThe term participating agency means a State or local government, nonprofit organization, or private organization that has executed an agreement with a sponsoring agency to participate in the System.
(6)Sponsoring agencyThe term sponsoring agency means a State or local government that is the sponsor of a task force designated by the Administrator to participate in the System.
(7)SystemThe term System means the National Urban Search and Rescue Response System to be administered under this section.
(8)System memberThe term System member means an individual who is not a full-time employee of the Federal Government and who serves on a task force or on a System management or other technical team.
(9)Task forceThe term task force means an urban search and rescue team designated by the Administrator to participate in the System.
(b)General authoritySubject to the requirements of this section, the Administrator shall continue to administer the emergency response system known as the National Urban Search and Rescue Response System.
(c)FunctionsIn administering the System, the Administrator shall provide for a national network of standardized search and rescue resources to assist States and local governments in responding to hazards.
(d)Task forces
(1)DesignationThe Administrator shall designate task forces to participate in the System. The Administrator shall determine the criteria for such participation.
(2)Sponsoring agenciesEach task force shall have a sponsoring agency. The Administrator shall enter into an agreement with the sponsoring agency with respect to the participation of each task force in the System.
(3)Composition
(A)Participating agenciesA task force may include, at the discretion of the sponsoring agency, one or more participating agencies. The sponsoring agency shall enter into an agreement with each participating agency with respect to the participation of the participating agency on the task force.
(B)Other individualsA task force may also include, at the discretion of the sponsoring agency, other individuals not otherwise associated with the sponsoring agency or a participating agency. The sponsoring agency of a task force may enter into a separate agreement with each such individual with respect to the participation of the individual on the task force.
(e)Management and technical teamsThe Administrator shall maintain such management teams and other technical teams as the Administrator determines are necessary to administer the System.
(f)Appointment of system members into federal service
(1)In generalThe Administrator may appoint a System member into Federal service for a period of service to provide for the participation of the System member in exercises, preincident staging, major disaster and emergency response activities, and training events sponsored or sanctioned by the Administrator.
(2)Nonapplicability of certain civil service lawsThe Administrator may make appointments under paragraph (1) without regard to the provisions of title 5, United States Code, governing appointments in the competitive service.
(3)Relationship to other authoritiesThe authority of the Administrator to make appointments under this subsection shall not affect any other authority of the Administrator under this Act.
(4)LimitationA System member who is appointed into Federal service under paragraph (1) shall not be considered an employee of the United States for purposes other than those specifically set forth in this section.
(g)Compensation
(1)Pay of system membersSubject to such terms and conditions as the Administrator may impose by regulation, the Administrator shall make payments to the sponsoring agency of a task force—
(A)to reimburse each employer of a System member on the task force for compensation paid by the employer to the System member for any period during which the System member is appointed into Federal service under subsection (f)(1); and
(B)to make payments directly to a nonemployee System member on the task force for any period during which the non-employee System member is appointed into Federal service under subsection (f)(1).
(2)Reimbursement for employees filling positions of system members
(A)In generalSubject to such terms and conditions as the Administrator may impose by regulation, the Administrator shall make payments to the sponsoring agency of a task force to reimburse each employer of a System member on the task force for compensation paid by the employer to an employee filling a position normally filled by the System member for any period during which the System member is appointed into Federal service under subsection (f)(1).
(B)LimitationCosts incurred by an employer shall be eligible for reimbursement under subparagraph (A) only to the extent that the costs are in excess of the costs that would have been incurred by the employer had the System member not been appointed into Federal service under subsection (f)(1).
(3)Method of paymentA System member shall not be entitled to pay directly from the Agency for a period during which the System member is appointed into Federal service under subsection (f)(1).
(h)Personal injury, illness, disability, or death
(1)In generalA System member who is appointed into Federal service under subsection (f)(1) and who suffers personal injury, illness, disability, or death as a result of a personal injury sustained while acting in the scope of such appointment shall, for the purposes of subchapter I of chapter 81 of title 5, United States Code, be treated as though the member were an employee (as defined by section 8101 of that title) who had sustained the injury in the performance of duty.
(2)Election of benefits
(A)In generalIf a System member (or, in the case of the death of the System member, the System member’s dependent) is entitled—
(i)under paragraph (1) to receive benefits under subchapter I of chapter 81 of title 5, United States Code, by reason of personal injury, illness, disability, or death, and
(ii)to receive benefits from a State or local government by reason of the same personal injury, illness, disability, or death,the System member or dependent shall elect to receive either the benefits referred to in clause (i) or (ii).
(B)DeadlineA System member or dependent shall make an election of benefits under subparagraph (A) not later than 1 year after the date of the personal injury, illness, disability, or death that is the reason for the benefits or until such later date as the Secretary of Labor may allow for reasonable cause shown.
(C)Effect of electionAn election of benefits made under this paragraph is irrevocable unless otherwise provided by law.
(3)Reimbursement for state or local benefitsSubject to such terms and conditions as the Administrator may impose by regulation, in the event that a System member or dependent elects benefits from a State or local government under paragraph (2)(A), the Administrator shall reimburse the State or local government for the value of those benefits.
(i)LiabilityA System member appointed into Federal service under subsection (f)(1), while acting within the scope of the appointment, is deemed an employee of the Federal Government under section 1346(b) of title 28, United States Code, and chapter 171 of that title, relating to tort claims procedure.
(j)Employment and reemployment rightsWith respect to a System member who is not a regular full-time employee of a sponsoring agency or participating agency, the following terms and conditions apply:
(1)ServiceService as a System member is deemed service in the uniformed services for purposes of chapter 43 of title 38, United States Code, relating to employment and reemployment rights of individuals who have performed service in the uniformed services (regardless of whether the individual receives compensation for such participation). All rights and obligations of such persons and procedures for assistance, enforcement, and investigation shall be as provided for in such chapter.
(2)PreclusionPreclusion of giving notice of service by necessity of appointment under this section is deemed preclusion by military necessity for purposes of section 4312(b) of title 38, United States Code, pertaining to giving notice of absence from a position of employment. A determination of such necessity shall be made by the Administrator and shall not be subject to judicial review.
(k)Licenses and permitsIf a System member holds a valid license, certificate, or other permit issued by any State or other governmental jurisdiction evidencing the member’s qualifications in any professional, mechanical, or other skill or type of assistance required by the System, the System member is deemed to be performing a Federal activity when rendering aid involving such skill or assistance during a period of appointment into Federal service under subsection (f)(1).
(l)Advisory committee
(1)In generalThe Administrator shall establish and maintain an advisory committee to provide expert recommendations to the Administrator in order to assist the Administrator in administering the System.
(2)CompositionThe advisory committee shall be composed of members from geographically diverse areas, and shall include—
(A)the chief officer or senior executive from at least three sponsoring agencies;
(B)the senior emergency manager from at least two States that include sponsoring agencies; and
(C)at least one representative recommended by the leaders of the task forces.
(3)Inapplicability of termination requirementSection 14(a)(2) of the Federal Advisory Committee Act (5 U.S.C. App.) shall not apply to the advisory committee under this subsection.
(m)Preparedness cooperative agreements
(1)In generalSubject to the availability of appropriations for such purpose, the Administrator shall enter into an annual preparedness cooperative agreement with each sponsoring agency. Amounts made available to a sponsoring agency under such a preparedness cooperative agreement shall be for the following purposes:
(A)Training and exercises, including training and exercises with other Federal, State, and local government response entities.
(B)Acquisition and maintenance of equipment, including interoperable communications and personal protective equipment.
(C)Medical monitoring required for responder safety and health in anticipation of and following a major disaster, emergency, or other hazard, as determined by the Administrator.
(2)Availability of AppropriationsNotwithstanding section 1552(b) of title 31, United States Code, amounts made available for cooperative agreements under this subsection that are not expended shall be deposited in an agency account and shall remain available for such agreements without fiscal year limitation.
(n)Response cooperative agreementsThe Administrator shall enter into a response cooperative agreement with each sponsoring agency, as appropriate, under which the Administrator agrees to reimburse the sponsoring agency for costs incurred by the sponsoring agency in responding to a major disaster or emergency.
(o)ObligationsThe Administrator may incur all necessary obligations consistent with this section in order to ensure the effectiveness of the System.
(p)Authorization of Appropriations
(1)In generalThere is authorized to be appropriated to carry out the System and the provisions of this section $35,180,000 for each of fiscal years 2014, 2015, and 2016.
(2)Administrative expensesThe Administrator may use not to exceed 6 percent of the funds appropriated for a fiscal year pursuant to paragraph (1) for salaries, expenses, and other administrative costs incurred by the Administrator in carrying out this section..
(b)Conforming amendments
(1)Applicability of title 5, united states codeSection 8101(1) of title 5, United States Code, is amended—
(A)in subparagraph (D) by striking and at the end;
(B)by moving subparagraph (F) to appear after subparagraph (E);
(C)in subparagraph (F)—
(i)by striking United States Code,; and
(ii)by adding and at the end; and
(D)by inserting after subparagraph (F) the following:

(G)an individual who is a System member of the National Urban Search and Rescue Response System during a period of appointment into Federal service pursuant to section 327 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act;.
(2)Inclusion as part of uniformed services for purposes of USERRASection 4303 of title 38, United States Code, is amended—
(A)in paragraph (13) by inserting , a period for which a System member of the National Urban Search and Rescue Response System is absent from a position of employment due to an appointment into Federal service under section 327 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act before , and a period; and
(B)in paragraph (16) by inserting after Public Health Service, the following: System members of the National Urban Search and Rescue Response System during a period of appointment into Federal service under section 327 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act,.
202.Eligibility of public broadcasting facilities for certain disaster assistance
(a)Private nonprofit facility definedSection 102(11)(B) of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5122(11)(B)) is amended by inserting public broadcasting facilities, after workshops,.
(b)Critical services definedSection 406(a)(3)(B) of such Act (42 U.S.C. 5172(a)(3)(B)) is amended by striking communications, and inserting communications (including public broadcasting),.
203.Federal disaster assistance nonprofit fairness
(a)Definition of private nonprofit facilitySection 102(10)(B) of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5122(10)(B)) is amended to read as follows:

(B)Additional facilitiesIn addition to the facilities described in subparagraph (A), the term private nonprofit facility includes any private nonprofit facility that provides essential services of a governmental nature to the general public (including museums, zoos, performing arts facilities, community arts centers, community centers, including houses of worship exempt from taxation under section 501(c) of the Internal Revenue Code of 1986, libraries, homeless shelters, senior citizen centers, rehabilitation facilities, shelter workshops, and facilities that provide health and safety services of a governmental nature), as defined by the President..
(b)Repair, restoration, and replacement of damaged facilitiesSection 406(a)(3) of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5172(a)(3)) is amended by adding at the end the following:

(C)Nonprofit fairnessA church, synagogue, mosque, temple, or other house of worship, and a private nonprofit facility operated by a religious organization, shall be eligible for contributions under paragraph (1)(B), without regard to the religious character of the facility or the primary religious use of the facility..
(c)ApplicabilityThis section and the amendments made by this section shall apply to the provision of assistance in response to a major disaster or emergency declared on or after October 28, 2012.
204.Reauthorization of emergency management assistance compact grants
(a)In generalSubtitle A of title VI of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5196 et seq.) is amended by adding at the end the following:

617.Emergency management assistance compact grants
(a)In generalThe Administrator of the Federal Emergency Management Agency may make grants to provide for implementation of the Emergency Management Assistance Compact consented to by Congress in the joint resolution entitled Joint resolution granting the consent of Congress to the Emergency Management Assistance Compact (Public Law 104–321; 110 Stat. 3877).
(b)Eligible grant recipientsStates and the Administrator of the Emergency Management Assistance Compact shall be eligible to receive grants under subsection (a).
(c)Use of fundsA grant received under this section shall be used—
(1)to carry out recommendations identified in the Emergency Management Assistance Compact after-action reports for the 2004 and 2005 hurricane seasons;
(2)to administer compact operations on behalf of States, as such term is defined in the compact, that have enacted the compact;
(3)to continue coordination with the Federal Emergency Management Agency and appropriate Federal agencies;
(4)to continue coordination with States and local governments and their respective national organizations; and
(5)to assist State and local governments, emergency response providers, and organizations representing such providers with credentialing the providers and the typing of emergency response resources.
(d)CoordinationThe Administrator of the Federal Emergency Management Agency shall consult with the Administrator of the Emergency Management Assistance Compact to ensure effective coordination of efforts in responding to requests for assistance.
(e)Authorization of AppropriationsThere is authorized to be appropriated to carry out this section $2,000,000 for each of the fiscal years 2014, 2015, and 2016. Such sums shall remain available until expended..
(b)RepealSection 661 of the Post-Katrina Emergency Management Reform Act of 2006 (6 U.S.C. 761) is repealed.
205.Physical testing standards for electric utility facilities
(a)StudyThe Administrator of the Federal Emergency Management Agency shall conduct a study to compare the differences between—
(1)the physical testing standards that the Administrator applies with respect to electric utility facilities as a condition for Federal assistance; and
(2)the physical testing standards that are applied to electric utility facilities by the electric utilities industry and by the Rural Utilities Service of the Department of Agriculture.
(b)ReportNot later than 180 days after the date of enactment of this Act, the Administrator shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Homeland Security and Governmental Affairs Committee of the Senate a report on the results of the study.
(c)FundingThe Administrator shall carry out this section using funds available to the Administrator for management and expenses.
206.Review and report regarding the eligibility of certain housing entities to receive disaster assistance
(a)In generalNot later than 90 days after the date of enactment of this Act, the Administrator of the Federal Emergency Management Agency (FEMA) shall, using funds from FEMA’s management and expenses account, complete a review of, and submit to the Committee on Transportation and Infrastructure of the House of Representatives a report describing, options, both commercial and governmental, available to housing cooperatives and condominium associations to assist in repairing and rebuilding common areas following a major disaster. 
(b)Report specificsThe report shall include—
(1)a description of the current eligibility of housing cooperative and condominium association owners and residents to receive disaster relief funds under FEMA disaster relief programs;
(2)a description of the availability of individual assistance for such owners and residents to help cover the costs of repairing disaster-related damage to common areas, including any details of instances in the past 10 years in which cooperative or condominium owners or residences received such assistance to help cover costs and assessments for repairs to common areas;
(3)a description of commercial options and requirements, including insurance coverage, that may be applicable; and
(4)a discussion of options, including any proposed changes to law, for addressing any gaps identified in available assistance to address disaster-related damage to common areas.
207.Audit timeframe limitationNot later than 1 year after the date of enactment of this Act, the Administrator of the Federal Emergency Management Agency shall issue a rule that limits the timeframe of any audit conducted under section 318 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5161).


January 2, 2015
Reported with an amendment and referred to the Committee on Homeland Security for a period ending not later than January 2, 2015, for consideration of such provisions of the bill and amendment as fall within the jurisdiction of that committee pursuant to clause 1(j) of rule X
January 2, 2015
The Committee on Homeland Security discharged; committed to the Committee of the Whole House on the State of the Union and ordered to be printed
